EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 22 July 2022.
The application has been amended as follows: 
In the claims;
IN CLAIMS 33-42, delete claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-42 directed to an invention non-elected without traverse.  Accordingly, claims 33-42 have been cancelled.

Allowable Subject Matter
Claims 23-28, 31 and 51-53 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 23, the amended claim includes a description of the steps of the method for generating a digital three-dimensional model of the patient’s jaw that is not found in the prior art of Presswood, Schmitt and Alotaibi.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method for generating a digital three-dimensional model of a patient's jaw which includes a top jaw and a bottom jaw, wherein a dental implant is provided in the patient's jaw, including the steps of performing a third three-dimensional oral scan of the patient's jaw with the bite pillar and the scan post attached to the patient's jaw at the desired bite distance to obtain a third digital three-dimensional model; and aligning the first digital three-dimensional model of the top jaw based on the third digital three-dimensional model and aligning the second digital three-dimensional model of the bottom jaw based on the third digital three-dimensional model, thereby obtaining said digital three-dimensional model of the patient's jaw in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772         

/RALPH A LEWIS/Primary Examiner, Art Unit 3772